Knowlton, J.
Actions of tort for malicious prosecution cannot be commenced by trustee process. Pub. Sts. c. 183, § 1. This action was therefore rightly dismissed on motion. If it was in the power of the court to allow an amendment which would change the nature of the proceedings, and give jurisdiction to render a judgment against the principal defendant, he having answered generally and without objection until after the plaintiff’s evidence had been introduced, it was within the discretion of the court to refuse to allow such an amendment, and to the exercise of the discretion no exception lies.

Exceptions overruled.